Sweeney, J. P. (dissenting).
We are compelled to dissent, primarily because, in our view, the result which has been reached by the majority does violence to portions of the Taylor Law (Civil Service Law, § 200 et seq.) and the ends which its enactment contemplated. Under its stated policy, the Taylor Law grants to public employees the right of organization and representation requiring governments to negotiate with and enter into written agreements with employee organizations representing public employees. (Civil Service Law, § 200.) Under section 202, public employees shall have the right to form, join and participate in any employee organization of their choice. They shall have the right to be represented by such employee organization to negotiate collectively with their employers in the determination of their terms and conditions of employment. (Civil Service Law, § 203.) Although appointees of a Sheriff whose duties include civil matters are ordinarily considered to be employed by him personally, this court has determined that for purposes of the Taylor Law, deputy sheriffs are public employees. (Matter of County of Ulster v CSEA Unit of Ulster County Sheriff’s Dept. Ulster County CSEA Chapter, 37 AD2d 437, 439.)
None of the cases upon which the majority relies deals with the effect of the constitutional provision that "the county shall never be made responsible for the acts of the sheriff” (NY Const, art XIII, § 13) on a public employment contract entered into pursuant to the Taylor Law. In the County of Ulster case we found that the Flaherty (193 NY 564) and Grifenhagen (218 NY 451) decisions were not (p 440) "persuasive in this situation when the court is called upon to implement a remedial statutory plan for labor negotiations between government and its employees.” The impressive policy considerations of the Taylor Law favoring negotiations and ultimate collective bargaining contracts between government and its employees lead but to one conclusion, the Legislature has intentionally qualified the broad power of the Sheriff to hire and fire his employees. Respondent’s statutory authority to remove at pleasure has been limited by the collective bargaining agreement which was entered into by his predecessor. This is true in respect to all of the Sheriff’s deputies, whether in the *336discharge of duties relating solely to criminal matters, or to civil process or to a combination of both. (County Law, § 652, subd 2.) It also applies to all Madison County employees and is, therefore, not discriminatory. The relation between the Sheriff and his appointees, however, has not otherwise been changed by the collective bargaining contract entered into by respondent’s predecessor and, in our opinion, it does not conflict with section 13 of article XIII of the Constitution.
We do not agree with the majority that a legislative enactment is needed to provide that the county assume liability for the acts of the Sheriff’s employees in order to uphold the restraints imposed by section 75 of the Civil Service Law which have been made a part of the collective bargaining agreement involved herein. In enacting the Taylor Law, the Legislature has sanctioned such a restraint if agreed upon between the parties. To interpret the constitutional mandate of section 13 of article XIII as a means of preventing the Legislature from achieving the beneficial objectives of the Taylor Law, adopts far too narrow a view of the Constitution, especially when it is remembered that such law could not have been in the minds of those who enacted this constitutional provision in 1822.
A public employer acts in his official capacity when agreeing to the terms of a written agreement with an employee organization. Subdivision 12 of section 201 of the Taylor Law provides that the agreement resulting from the exchange of mutual promises between the chief executive officer of a public employer and an employee organization shall become a binding contract, for the period set forth therein. Since it is not unusual for a public employer to be succeeded by another during the term of such an agreement, such as in the instant case, the Legislature has expressed an intent that such successor employer is to be bound by the provisions of a contract negotiated by his predecessor. (Matter of Reese v Lombard, 47 AD2d 327, 331-332.)
The judgment should be reversed, and the petitioner accorded a hearing pursuant to section 75 of the Civil Service Law.
Kane and Reynolds, JJ., concur with Larkin, J.; Sweeney, J. P., and Koreman, J., dissent and vote to reverse in an opinion by Sweeney, J. P.
*337Judgment affirmed, without costs.